Dismissed and Opinion Filed January 23, 2017




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00017-CV
                                       No. 05-17-00018-CV

                      IN RE SENRICK SHERN WILKERSON, Relator

                 Original Proceeding from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F10-01183 and F10-01184

                              MEMORANDUM OPINION
                           Before Justices Bridges, Fillmore, and Schenck
                                    Opinion by Justice Bridges
       Before the Court is relator’s January 4, 2017 petition for writ of mandamus and January

9, 2017 amended petition for writ of mandamus. In this original proceeding, relator complains

that the district clerk has not filed certain motions and will not respond to the motions. He asks

this Court to direct the district clerk to transmit a file-stamped copy of each motion and any

responses to this Court.

       We do not have mandamus jurisdiction over a district clerk unless the clerk is interfering

with our appellate jurisdiction. TEX. GOV’T CODE § 22.221(a)-(b) (West 2004) (court of appeals

may only issue writ of mandamus against district and county judges or as necessary to enforce

jurisdiction of appellate court); In re Wilkerson, 05-16-00322-CV, 2016 WL 1320815, at *1

(Tex. App.—Dallas Apr. 5, 2016, orig. proceeding) (citing In re Simpson, 997 S.W.2d 939, 939
(Tex. App.—Waco 1999, orig. proceeding)). No appeal is pending and our jurisdiction is not in

jeopardy here. Accordingly, we dismiss these original proceedings for want of jurisdiction.




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE


170017F.P05




                                              –2–